RENDERED: DECEMBER 11, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1354-MR

KEVIN HENDERSON                                                       APPELLANT


                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                        ACTION NO. 19-CI-00411


BRAD ADAMS                                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: Kevin Henderson appeals from the Franklin Circuit

Court’s order dismissing his petition for a writ of mandamus. Having reviewed the

pleadings and the trial court’s order, we affirm the Franklin Circuit Court.

                                      FACTS

             Kevin Henderson (Henderson) was sentenced to life imprisonment

after being convicted of murder and robbery in Jefferson Circuit Court in 1998.
After filing multiple unsuccessful actions challenging his conviction and sentence

over the years, in 2019, he filed a “Petition for a Writ of Prohibition and

Mandamus.”

              Henderson requested the Franklin Circuit Court to compel the

Kentucky Department of Corrections to amend his classification, arguing that

applying current statutes and regulations in arriving at his classification was an ex

post facto violation. He also alleged that the pre-parole progress report prepared

and presented to the Kentucky Parole Board for its consideration contained falsities

and asked the Franklin Circuit Court to order the Department to “remove” the

alleged incorrect facts. The Department of Corrections, representing the

respondent warden, filed a motion to dismiss.1

              According to the pleadings he filed in the trial court, Henderson’s

institutional classification had been adjusted due to changes in the classification

system implemented since his initial classification when he was first classified by

the Department of Corrections in 1998. He also complains that there are

inaccurate facts included in his pre-parole progress report. This is a document

created for presentation to the Kentucky Parole Board to aid the Board in

determining whether parole is appropriate for a particular inmate upon that inmate


1
  Warden Brad Adams is the warden at Northpoint Training Center, where Henderson was
apparently housed at the time the pre-parole progress report was authored. Henderson is no
longer incarcerated at Northpoint.

                                              -2-
completing the commensurate portion of their sentence of imprisonment such as to

become eligible for parole. The Department responded that an inmate is not

entitled to a particular classification score and thus has no right to seek a writ to

enforce the entry of such. Further, the pre-parole progress report was accurate as

to the facts adduced at Henderson’s trial, and his claim would be time-barred in

any event, as the pre-parole progress report was prepared in 2009, some ten years

prior to the filing of the petition for a writ.

              For the following reasons, we affirm the Franklin Circuit Court’s

order dismissing the petition for a writ of mandamus.

                              STANDARD OF REVIEW

              An appellate court reviews the decisions of a trial court in granting or

dismissing a petition for a writ for an abuse of discretion. “It bears repeating that

the issuance of a writ is inherently discretionary. Even if the requirements are met

and error found, the grant of a writ remains within the sole discretion of the Court.”

Caldwell v. Chauvin, 464 S.W.3d 139, 145-46 (Ky. 2015) (citing Edwards v.

Hickman, 237 S.W.3d 183, 189 (Ky. 2007)).

                                       ANALYSIS

              First, it must be understood that a writ is “extraordinary relief” which

should be jealously provided and the granting of such is discouraged. Buckley v.

Wilson, 177 S.W.3d 778 (Ky. 2005).


                                            -3-
             Because their implementation is a rarified remedy, the courts have

made clear that special circumstances must exist for the proper issuance of a writ.

A plaintiff must show that 1) he or she has a clear right to the relief sought; 2) the

defendant has a clear duty to so act; and 3) no other adequate remedy is available.

See County of Harlan v. Appalachian Regional Healthcare, Inc., 85 S.W.3d 607,

613 (Ky. 2002). Thus, Henderson had to show that he had a right to the relief he

was requesting, that the Department of Corrections had a duty to provide that

relief, and that he had no other adequate remedy to obtain such relief. He fails on

all three points as to both issues he raises.

             Henderson petitioned the Franklin Circuit Court to order the

Department of Corrections to cease the application of an updated classification

scheme to him, arguing that doing so amounted to ex post facto application of a

law passed after his conviction and was therefore unlawful. However, as the trial

court pointed out, in order to fall under the ex post facto prohibition, the

consequence of the application of a novel statute must be to change the definition

of criminal conduct or to increase the penalty for such, neither of which occurred

here.

                    Both the United States Constitution and the
             Kentucky Constitution prohibit ex post facto laws. U.S.
             Const. art. I, § 10; Ky. Const. § 19(1). An ex post facto
             law is any law, which criminalizes an act that was
             innocent when done, aggravates or increases the
             punishment for a crime as compared to the punishment

                                           -4-
                when the crime was committed, or alters the rules of
                evidence to require less or different proof in order to
                convict than what was necessary when the crime was
                committed. Purvis v. Commonwealth, 14 S.W.3d 21, 23
                (Ky. 2000) (citing Calder v. Bull, 3 U.S. (3 Dall.) 386,
                390, 1 L. Ed. 648 (1798)). The key inquiry is whether a
                retrospective law is punitive. Martin v. Chandler, 122
S.W.3d 540, 547 (Ky. 2003) (citing California Dept. of
                Corr. v. Morales, 514 U.S. 499, 506 n. 3, 115 S. Ct. 1597,
                131 L. Ed. 2d 588 (1995)).

Buck v. Commonwealth, 308 S.W.3d 661, 664-65 (Ky. 2010).

                We agree with the trial court. The change in the classification system

did not criminalize previously innocent behavior, nor did it increase the

punishment by lengthening the maximum available sentence for the crimes for

which Henderson was convicted. Not every change in law or regulation which

might be perceived by the inmate to be a negative will be of constitutional

dimension, and this is not.

                In addition, Henderson had no right to a particular classification and

the Department had no duty to change his classification. Further, he could have

sought a declaratory judgment; thus, he had other adequate remedies available to

him. See KRS2 418.040; Smith v. O’Dea, 939 S.W.2d 353, 355 (Ky. App. 1997)

(“A petition for declaratory judgment pursuant to KRS 418.040 has become the

vehicle, whenever Habeas Corpus proceedings are inappropriate, whereby inmates



2
    Kentucky Revised Statutes.

                                            -5-
may seek review of their disputes with the Corrections Department.”). Therefore,

the trial court properly denied relief as to the classification score.

             Henderson also sought to have the Department of Corrections made to

“correct” his pre-parole progress report compiled in 2009. Henderson was simply

out of time to seek redress of any perceived wrong as to a document prepared in

2009. He had one year to lodge such complaint and waited more than ten years.

As the trial court also recognized, Henderson will again have an opportunity to

contest any information presented to the Parole Board when he comes before them

again for a hearing in 2021.

             Further, Henderson had no right to the remedy he sought. The

Department had no duty to “correct” information in the report to reflect

information not adduced at trial—Henderson’s claim that his co-defendant had,

years later, allegedly stated in a letter, not sworn testimony, that Henderson was

not the one who fired the shot in the crime. Last, Henderson had an adequate

remedy at law, as he could have filed a declaratory judgment action pertaining to

this matter, and therefore was not entitled to the extraordinary remedy of a writ.

                                   CONCLUSION

             For all of the foregoing reasons, we affirm the Franklin Circuit Court.



             ALL CONCUR.


                                           -6-
BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE:

Kevin Henderson, pro se    Allison R. Brown
LaGrange, Kentucky         Frankfort, Kentucky




                          -7-